Citation Nr: 0606528	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  03-17 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating from 10 percent for 
impingement syndrome of the right shoulder.

2.  Entitlement to a temporary total evaluation beyond 
January 31, 2002, because of treatment for a service-
connected condition requiring convalescence under 38 C.F.R. § 
4.30.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from October 1985 to 
July 1992.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which granted the veteran a 100 percent rating 
effective December 14, 2001, to February 1, 2002, for surgery 
on the veteran's right shoulder, and assigned a 10 percent 
rating for the right shoulder from February 1, 2002.

The veteran's claim was remanded by the Board in May 2005.  


FINDINGS OF FACT

1.  The veteran does not have limitation of motion of the 
right arm at shoulder level, or its equivalent even when 
range of motion loss due to pain, weakened movement, excess 
fatigability, or incoordination, including during flare-ups, 
is considered.  

2.  The veteran does not have ankylosis of scapulohumeral 
articulation of the right shoulder.  

3.  The veteran does not have nonunion of the right clavicle.  

4.  The clinical findings do not demonstrate that the 
December 2001 right shoulder surgery resulted in severe 
postoperative residuals such as an incompletely-healed 
surgical wound, therapeutic immobilization of the right 
shoulder, application of a body cast, or the necessity for 
house confinement, beyond January 31, 2002.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating from 10 percent for 
residuals of a fracture of the left clavicle from 10 percent 
are not met. 38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. Part 
4, 4.7, 4.40, 4.45, 4.71, Plate I, Diagnostic Codes 5200, 
5201, 5202, 5203 (2002).

2.  The criteria for assignment of a temporary total rating 
beyond January 31, 2002, are not met. 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 4.30 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA was enacted on November 9, 2000.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  This law 
emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this case, the initial adjudication of the 
veteran's claim was in June 2002, but no VCAA notice was sent 
to the veteran prior to this.  Nevertheless, during the 
course of this appeal, in June 2005, the RO did provide the 
veteran with a letter which met the notification requirements 
of the VCAA, prior to readjudicating his claim in a 
supplemental statement of the case (SSOC).  Therefore, the 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the claim, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the claim was 
readjudicated in an SSOC provided to the appellant.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, and he has taken full advantage of these 
opportunities, submitting evidence and numerous pages of 
argument over the years in support of his claims.  Therefore, 
with respect to the timing requirement for the VCAA notice, 
the Board concludes that to decide this appeal would not be 
prejudicial to the claimant.

In the present case, the deficiency in the timing of the VCAA 
notice is harmless error.  The requisite notifications were 
ultimately provided to the veteran before the transfer and 
certification of the case to the Board following the first 
Board remand at a time when development of the evidentiary 
record was actively proceeding.  The veteran had ample time 
in which to respond to the notice letter.  Viewed in context, 
the furnishing of the VCAA notice after the decision that led 
to the appeal did not compromise "the essential fairness of 
the [adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 
103, 115 (2005).  The veteran has had a "meaningful 
opportunity to participate effectively" in the processing of 
his claim.  Id., at 120-21.  The Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the veteran.  

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, the RO informed the veteran in the June 2005 
VCAA letter about the information and evidence that is 
necessary to substantiate the claims for an increased rating 
from 10 percent for impingement syndrome of the right 
shoulder, and a temporary total evaluation beyond January 31, 
2002.  Specifically, the letter stated that to support the 
claim for an increased rating, the evidence must show:

that your service-connected disability has gotten 
worse.

The letter also stated that to support the claim for a 
temporary total disability, the evidence must show:

		The surgery required convalescence of at least one 
month.

		OR

The surgery resulted in severe postoperative 
residuals, such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization, house confinement, or the required 
use of a  wheelchair or crutches.

      OR

One major joint or more was immobilized by a cast 
without surgery 

In addition, the June 2005 letter informed the veteran in the 
letter about the information and evidence that VA would seek 
to provide including obtaining relevant records from any 
Federal agency, including VA Medical Centers or the Social 
Security Administration, as well as evidence kept by VA and 
any other federal government agency; requesting private 
treatment records if the veteran completed a release form; 
and obtaining medical records from a VA facility if the 
veteran provided the location and dates of treatment.  

The June 2005 letter also informed the veteran about the 
information and evidence he was expected to provide.  
Specifically, the RO told the veteran that he should submit 
enough information about his records so that it could request 
them from the person or agency that had them.  

Regarding the "fourth element," the June 2005 letter told 
the veteran to provide any evidence in his possession that 
pertained to his claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  The veteran was afforded the opportunity to 
provide additional testimony at a hearing before a decision 
review officer.  VA has also assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with SOCs and SSOCs which informed them of the 
laws and regulations relevant to the veteran's claims.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the appellant in this case.


Background

The veteran underwent surgery on his right shoulder on 
December 14, 2001, for an open right shoulder capsular shift 
with a capsulorrhaphy for a diagnosis of recurrent right 
shoulder instability.  

VA treatment records were submitted from 2001 to 2003.  The 
veteran was seen on December 20, 2001.  The examiner 
commented that the veteran should not do any active internal 
rotation or any aggressive external rotation for a total of 
six to eight weeks postop.  The veteran was seen on January 
17, 2002, for physical therapy.  The examiner commented that 
the veteran presented with significantly impaired range of 
motion.  The veteran was seen on January 30.  His pain was 
noted to be 4 out of 10.  

The veteran was seen on February 19, 2002.  Active flexion 
was 128 degrees, and active abduction was 90 degrees.  The 
veteran was seen on February 22, 2002.  Overall, he was doing 
well, and his motion was very good.  The veteran was seen on 
March 7.  He reported that he was sore, and still having a 
lot of pain.  His right shoulder showed 150 degrees of active 
flexion, and 105 degrees of active abduction.  The examiner 
noted that the veteran was continuing to complain of pain, 
but was showing improvement in range of motion and 
functioning.  

The veteran was seen on March 27, 2002.  The examiner stated 
that the veteran was doing physical therapy, but had not 
regained full motion, and continued to have some right 
shoulder pain.  There was full forward flexion, but 
limitation in abduction to 80 degrees.  The veteran was seen 
on May 24, 2002.  He complained that his shoulder was still 
painful.  The examiner commented that the veteran had met his 
full rehab potential.  

The veteran was seen in August 2002 for continuing pain in 
the right shoulder.  The examiner stated that a physical exam 
noted that the shoulder had full range of motion without 
pain.  The veteran was instructed to continue on Naprosyn and 
try to find some type of work to occupy his mind.  The 
physician noted that there was not much evidence of any 
incentive to work.  The veteran was seen in November 2002.  
He was not working and attributed this to right shoulder 
pain.  He had forward flexion to 120 degrees actively.  The 
physician indicated that it was difficult to explain the 
constant amount of pain the veteran was experiencing.  

At a VA examination in July 2002, it was noted that since the 
veteran's December 2001 surgery, he had been undergoing 
physical therapy at home with pain medications.  His current 
symptoms rated as a 2/10 on the pain scale.  He denied any 
stiffness, swelling, heat or redness, instability, or giving 
way, locking, fatigability, or lack of endurance.  Flare-ups 
occurred every evening before he went to sleep, and pain 
severity increased to an 8/10 on a pain scale.  The veteran 
stated that during a flare-up, he was unable to move his 
right shoulder at all.  He denied any episodes of dislocation 
or recurrent subluxation.  He stated he was limited in his 
usual occupation and daily activities, and could not lift 
greater than 20 pounds, and unable to type.  He stated that 
he was unable to shave and eat.  

Examination showed no objective evidence of painful motion, 
edema, effusion, or instability, weakness, tenderness, 
redness, heat, abnormal movement, or guarding of movement.  
There was no evidence of ankylosis.  Forward flexion was 130 
degrees, abduction was 140 degrees, external rotation was 50 
degrees, and internal rotation was 50 degrees, with all range 
of motion limited by pain.  X-rays from May 2002 showed no 
bony abnormality.  Diagnosis was right shoulder pain, status-
post open right capsular shift.  

In the veteran's November 2002 notice of disagreement, he 
stated that he wore an arm sling until the last part of March 
2002.  

At the veteran's October 2003 hearing, he stated that he was 
in what he called an "immobilizer" for six weeks after his 
surgery, and then a sling for four to six weeks.  He 
indicated that he was not able to work during this time.  He 
stated that he was released to work in November 2002, and was 
not able to work at his computer business at this time.  He 
stated that he was unable to return to that type of work, and 
now worked as a corrections officer.  He indicated that he 
had worked in a restaurant in February 2003, but then 
switched to corrections in June.  

He testified that he had been off work following his surgery 
until February 2003 when he worked for a restaurant, and that 
he started working as a corrections officer in June 2003.  He 
stated that his right shoulder wore out more easily than the 
left.  He described problems trying to do anything overhead 
or lifting anything 30 pounds or more.  

At a VA examination in May 2004, the examiner noted that the 
veteran had had three surgical procedures with no 
improvements, and that his shoulder continued to bother him 
at the current time.  The veteran complained of almost 
constant right shoulder pain.  His right hand felt weak at 
times, and he had recently been diagnosed with cervical 
radiculopathy.  His shoulder tended to give out, and his arm 
fell with overhead use.  He denied any locking, but stated 
that his shoulder fatigued with a lack of endurance.  He took 
Tylenol and Vicodin for his shoulder. He complained of flare-
ups of increased pain that rated as a 9/10.  They occurred 
five times per week and lasted from 5-45 minutes.  During a 
flare, the veteran would be limited by pain, but not by 
weakened movement, excess fatigability, or incoordination.  
The examiner could not comment on the additional degrees of 
range of motion lost during a flare-up.  The veteran denied 
any history of dislocation.  

He stated that he had moved from job to job trying to find 
something that would not aggravate his shoulder.  He no 
longer cut his own grass, and could not do any overhead work 
at all.  The anterior shoulder was tender to palpation.  
There was a positive Neer's sign in the right shoulder.  
There was no ankylosis.  There were no constitutional signs 
consistent with inflammatory arthritis.  There was objective 
evidence for pain.  

The veteran had forward flexion of 130 degrees to active 
range of motion marked by pain.  Passive range of motion was 
145 degrees.  Abduction was 120 degrees to active range of 
motion and marked by pain.  Passive range of motion was 130 
degrees.  External rotation was 90 degrees, and internal 
rotation was 30 degrees and marked by pain.  The examiner 
stated that the veteran had right shoulder impingement 
syndrome and complaints of right shoulder pain out of 
proportion to any objective findings.  

In the representative's informal hearing, it was asserted 
that that there was a work release statement from the 
Cincinnati VA Medical Center noting that the veteran would be 
out of work from December 14, 2001, through May 30, 2002.  


Analysis

  Entitlement to an increased rating from 10 percent for 
impingement syndrome of the right shoulder.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

It should be noted initially that the veteran's right 
shoulder is his major shoulder.  The relevant regulations 
will be listed accordingly.  

When there is unfavorable ankylosis of scapulohumeral 
articulation and abduction is limited to 25 degrees from the 
side, then a 50 percent rating is assigned for the major 
shoulder.  When ankylosis of scapulohumeral articulation is 
intermediate between favorable and unfavorable, then a 40 
percent rating is assigned for the major shoulder.  When 
ankylosis of scapulohumeral articulation is favorable and 
abduction is to 60 degrees and the veteran can reach his 
mouth and head, then a 30 percent rating is assigned for the 
major shoulder.  38 C.F.R. § 4.71 (a), Diagnostic Code 5200 
(2005).

When limitation of motion of the arm is to 25 degrees from 
the side, then a 40 percent rating is assigned for the major 
arm.  When limitation of motion of the arm is between the 
side and shoulder level, then a 30 percent rating is assigned 
for the major arm.  When limitation of motion of the arm is 
at the shoulder level, then a 20 percent rating is assigned 
for the major arm.  38 C.F.R. § 4.71 (a), Diagnostic Code 
5201 (2005).  

The standard ranges of motion of the shoulder are 180 degrees 
for forward elevation (flexion) and abduction are 180 
degrees.  The standard range of motion for internal and 
external rotation is 90 degrees.   38 C.F.R. § 4.71, Plate I 
(2005).

For other impairments of the humerus, when there is a loss of 
head of the humerus (flail shoulder), then a 80 percent 
rating is assigned for the major shoulder.  When there is 
nonunion of the humerus (false flail joint), then a 60 
percent rating is assigned for the major shoulder.  When 
there is a fibrous union of the humerus, then a 50 percent 
rating is assigned for the major shoulder.  When there is 
recurrent dislocation of the humerus at the scapulohumeral 
joint with frequent episodes and guarding of all arm 
movements or with infrequent episodes, and guarding of 
movement only at shoulder level, then a 30 percent rating is 
assigned for the major shoulder.  When there is malunion of 
the humerus with a marked deformity, then a 30 percent rating 
is assigned for the major shoulder, and when the deformity is 
moderate, then a 20 percent rating is assigned for the major 
shoulder.  38 C.F.R. § 4.71 (a), Diagnostic Code 5202 (2005).  

When there is dislocation of the clavicle or scapula, then a 
20 percent rating is assigned for the major shoulder.  When 
there is nonunion of the clavicle or scapula with loose 
movement, then a 20 percent rating is assigned for the major 
shoulder.  When there is nonunion of the clavicle or scapula 
without loose movement, then a 10 percent rating is assigned 
for the major shoulder.  When there is malunion of the 
clavicle or scapula, then a 10 percent rating is assigned for 
the major shoulder.  38 C.F.R. § 4.71 (a), Diagnostic Code 
5203 (2005).  

VA must consider the applicability of regulations relating to 
pain.  Quarles v. Derwinski, 3 Vet.App. 129, 139 (1992); 
Schafrath v. Derwinski, 1 Vet.App. 589, 593 (1993); Hatlestad 
v. Derwinski, 1 Vet.App. 164, 167 (1991).  For disabilities 
evaluated under Diagnostic Codes in the VA Schedule for 
Rating Disabilities that provide a rating solely on the basis 
of loss of range of motion, VA must consider 38 C.F.R. 
§§ 4.40 and 4.45 (regulations pertaining to functional loss 
of the joints due to such factors as pain, weakened movement, 
excess fatigability, and incoordination).  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted, including during flare-ups.

The veteran has had two VA examinations and neither 
examination noted ankylosis.  The July 2002 VA examination 
specifically noted that there was no ankylosis.  For that 
reason, the veteran is not entitled to an increased rating to 
20 percent for ankylosis of scapulohumeral articulation under 
Diagnostic Code 5200.

Similarly, the veteran is not entitled to an increased rating 
to 20 percent under Diagnostic Code 5203 for dislocation of 
the clavicle.  The evidence does not show that the veteran 
has nonunion of the clavicle to warrant a 20 percent rating.  
No findings have been made regarding nonunion of the 
clavicle.  The examiner at the May 2004 VA examination noted 
x-rays from May 2002 and December 2003 showed no bony 
abnormality.  

Similarly, the veteran is not entitled to a 20 percent rating 
under Diagnostic Code 5201 for limitation of his arm.  For 
the veteran to be entitled to a 20 percent rating, at a 
minimum, the evidence would have to show limitation of motion 
of the arm at the shoulder level, or at 90 degrees.  However, 
the evidence has not shown such a finding after February 1, 
2002.  VA treatment records for the 2002 year show the 
following: on February 22, the veteran had 150 degrees of 
active flexion, and 105 degrees of active abduction; on March 
27, the veteran had abduction to 80 degrees, but full forward 
flexion; in November 2002, the veteran had forward flexion to 
120 degrees actively.  At the veteran's July 2002 VA 
examination, he had forward flexion to 130 degrees, and 
abduction to 140 degrees, and at the veteran's May 2004 VA 
examination, he had forward flexion to 130 degrees, and 
active abduction to 120 degrees.  

Even when the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, and 
incoordination (even during flare-ups) is considered, the 
evidence does not show the equivalent of limitation of motion 
of the arm at the shoulder level.  All of the aforementioned 
VA findings have commented that the veteran has pain on 
motion of his right shoulder, and the veteran has 
consistently described flare-ups from pain in his right 
shoulder.  However, at the May 2004 VA examination, the 
examiner noted that the veteran's complaints of right 
shoulder pain were out of proportion to any objective 
findings.  Furthermore, when the veteran's right shoulder 
disability was originally rated, the RO granted the 10 
percent rating based on the veteran's complaints of pain.  
Thus, the veteran's 10 percent rating already includes 
consideration of pain on motion, including during flare-ups.  

Since the findings from the VA examinations, and the VA 
treatment records have shown flexion and abduction of the 
shoulder consistently greater than 90 degrees by a fairly 
large number of degrees, it is determined that the veteran's 
loss of motion of the shoulder (even with the factors in 
38 C.F.R. § § 3.40 and 3.45 considered) is not so severe to 
be the equivalent of limitation of motion of the arm at the 
shoulder level.  Since the veteran's range of motion has been 
at least 120 degrees at his VA examinations, and the examiner 
commented that the veteran's complaints of pain were out of 
proportion to any objective findings, it is concluded that 
even with the factors in 38 C.F.R. § § 3.40 and 3.45 
considered, the veteran's motion has not been the equivalent 
of abduction or elevation limited to 90 degrees.  Therefore, 
the Board finds that the veteran's limitation of motion is 
not the equivalent of limitation of motion of the arm at the 
shoulder level.  
 
This case does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The current evidence 
demonstrates that an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b) is not warranted.  The 
evidence does not show that the veteran has had frequent 
periods of hospitalization.  Regarding marked interference 
with employment, the veteran's disability manifests itself in 
ways that are contemplated in the rating schedule.  There are 
no unusual manifestations regarding the veteran's disability.  

While the veteran's right shoulder disability has had some 
consequences with regard to his employment, his disability 
does not have unusual manifestations and does not affect 
employment in ways that are not already taken into account 
under the provisions of the rating schedule.  It is important 
to note that, under the provisions of  38 C.F.R. § 4.1, the 
percentage ratings contemplated in the rating schedule 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations.  The regulation further provides that, in 
general, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1  In the 
absence of medical evidence showing frequent hospitalizations 
or marked interference with employability (i.e. interference 
with employability not contemplated in the rating criteria), 
the provisions of 38 C.F.R. § 3.321 relating to 
extraschedular evaluations are not applicable here.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  In this case, the preponderance of the evidence is 
against the veteran's claim.


  Entitlement to a temporary total evaluation beyond January 
31, 2002, because of treatment for a service- connected 
condition requiring convalescence under 38 C.F.R. § 4.30.

Under applicable criteria, a total disability rating will be 
assigned without regard to other provisions of the rating 
schedule when it is established by the report at hospital 
discharge or outpatient release that entitlement is warranted 
under paragraph (a)(1), (2), or (3) of this section effective 
from the date of hospital admission and continuing for a 
period of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release.  The 
referenced paragraphs provide that total ratings will be 
assigned if treatment of a service connected disability 
resulted in: (1) Surgery necessitating at least one month of 
convalescence; (2) Surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, 
therapeutic immobilization of one major joint or more, 
application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
(3) Immobilization by cast, without surgery, of one major 
joint or more.  A total rating may be extended for 1, 2 or 3 
months beyond the initial three months period under paragraph 
(a)(1), (2) or (3) of this section; extensions of 1 or more 
months up to 6 months beyond the initial 6 months period may 
be made under paragraph (a)(2) or (3) of this section upon 
approval of the Adjudication Officer.  38 C.F.R. § 4.30.

After carefully reviewing the evidence, and the contentions 
of the veteran, it is concluded that an extension of a 
temporary total rating beyond January 31, 2002, under the 
provisions of 38 C.F.R. § 4.30 is not warranted.  The veteran 
underwent surgery for his right shoulder on December 14, 
2001.  Although benefits for a temporary total evaluation 
were granted to January 31, 2002, neither the reports from 
the hospitalization nor subsequent medical reports discussed 
the length of time needed for convalescence. 

Regarding the period after January 31, 2002, the first 
medical evidence about the veteran's condition is on February 
22, 2002, when the examiner stated that the veteran overall 
was doing well, and his motion was very good.  When the 
veteran was seen on March 7, 2002, he was still having a lot 
of pain, but the examiner noted that the veteran was showing 
improvement in range of motion and functioning.  Although the 
evidence after January 31, 2002, shows continued right 
shoulder pain, this does not constitute severe postoperative 
residuals discussed in 38 C.F.R. § 4.30.  Furthermore, the 
symptoms noted after January 31, 2002, are contemplated in 
the veteran's 10 percent rating for his right shoulder 
disability.  Regarding therapeutic immobilization, while the 
veteran described wearing an "immobilizer" for six weeks 
after his surgery (as he described at his hearing), the span 
of time between the veteran's surgery on December 14, 2001, 
and January 31, 2002 (the last date of the temporary total 
rating) is more than six weeks.  Furthermore, although the 
veteran stated that he wore a sling for four to six weeks 
after he wore the immobilizer, periodic wearing of these 
devices can not be described as "therapeutic 
immobilization".  Also, the evidence does not show 
incompletely healed surgical wounds.  When the veteran was 
seen on December 20, 2001 (six days after surgery), his 
incision was benign, and there was no evidence of persistent 
drainage.  Also, the evidence does not show that the veteran 
needed to wear a body cast, or that he needed house 
confinement.  

In summary, although the veteran without doubt still 
experienced some residuals from his surgery after January 31, 
2002, the evidence does not show that the veteran experienced 
severe postoperative residuals after January 31, 2002.  The 
evidence after January 31, 2002, does not show incompletely 
healed surgical wounds, application of a body cast, or the 
need for house confinement.  Regarding therapeutic 
immobilization, the veteran's wearing of a sling (as he 
described in his hearing) cannot be considered the equivalent 
of therapeutic immobilization.  Based on these findings and 
following a full review of the record, the preponderance of 
the evidence is against the veteran's claim for extension of 
a temporary total rating beyond January 31, 2002, under the 
provisions of 38 C.F.R. 4.30.


ORDER

Entitlement to an increased rating from 10 percent for 
impingement syndrome of the right shoulder is denied.  

Entitlement to an extension of a temporary total convalescent 
rating beyond January 31, 2002, under 38 C.F.R. § 4.30 is 
denied.





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


